PER CURIAM.
The Court, after considering the motion to dismiss this appeal as a suspensive one, has concluded from the record that in essence the mover has raised the question of the sufficiency of the bond to afford a sus-pensive appeal;
It is the opinion of this Court that the trial court retains jurisdiction to. consider the sufficiency of a suspensive appeal bond under the provision of Article 2088 of the Civil Code of Procedure;
And, therefore, we cannot entertain jurisdiction to determine the sufficiency of the amount of the bond in order for the appeal to qualify as a suspensive one.
Motion to dismiss appeal denied.